Name: Commission Directive 2001/27/EC of 10 April 2001 adapting to technical progress Council Directive 88/77/EEC on the approximation of the laws of the Member States relating to measures to be taken against the emission of gaseous and particulate pollutants from compression-ignition engines for use in vehicles, and the emission of gaseous pollutants from positive-ignition engines fuelled with natural gas or liquefied petroleum gas for use in vehicles (Text with EEA relevance)
 Type: Directive
 Subject Matter: deterioration of the environment;  European Union law;  organisation of transport;  transport policy
 Date Published: 2001-04-18

 Avis juridique important|32001L0027Commission Directive 2001/27/EC of 10 April 2001 adapting to technical progress Council Directive 88/77/EEC on the approximation of the laws of the Member States relating to measures to be taken against the emission of gaseous and particulate pollutants from compression-ignition engines for use in vehicles, and the emission of gaseous pollutants from positive-ignition engines fuelled with natural gas or liquefied petroleum gas for use in vehicles (Text with EEA relevance) Official Journal L 107 , 18/04/2001 P. 0010 - 0023Commission Directive 2001/27/ECof 10 April 2001adapting to technical progress Council Directive 88/77/EEC on the approximation of the laws of the Member States relating to measures to be taken against the emission of gaseous and particulate pollutants from compression-ignition engines for use in vehicles, and the emission of gaseous pollutants from positive-ignition engines fuelled with natural gas or liquefied petroleum gas for use in vehicles(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 88/77/EEC of 3 December 1987 on the approximation of the laws of the Member States relating to the measures to be taken against the emission of gaseous and particulate pollutants from compression-ignition engines for use in vehicles, and the emission of gaseous pollutants from positive-ignition engines fuelled with natural gas or liquefied petroleum gas for use in vehicles(1), as last amended by Directive 1999/96/EC of the European Parliament and of the Council(2), and in particular Article 4 thereof,Whereas:(1) Directive 88/77/EEC is one of the separate directives under the type-approval procedure laid down by Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers(3), as last amended by Directive 2000/40/EC of the European Parliament and of the Council(4).(2) Directive 1999/96/EC provided for new emission test cycles and prescriptions to prevent the use of defeat device and/or irrational emissions control strategy. It is now appropriate to strengthen those requirements and to provide a tool for authorities to determine whether engines are using defeat devices and/or irrational emissions control strategies under normal conditions of use to manipulate engine performance at the expense of emissions control.(3) It is accepted that gas vehicles can provide a realistic and environmentally beneficial alternative to diesel vehicles in terms of air pollutant emissions. While they are able to achieve the emission limits mandated in Directive 1999/96/EC, certain gas engines, by virtue of their design, have difficulty complying with the test cycle validity criteria with respect to the accuracy of the gas engine response to the changes in speed, torque and power demanded by the European Transient Cycle (ETC). To avoid setting a gas engine design requirement by respecting the design freedom philosophy of the type-approval system and to help stimulate the development of the market for gas-fuelled vehicles, it is appropriate to allow, for gas engines only, a modification of the statistical criteria which assesses the validity of the type-approval test. The development of gas engine technology should be reviewed in the future to confirm or modify this allowance for gas engines.(4) The reference fuels necessary for testing engines that use natural gas should be re-defined to provide for the broadest coverage with regard to the Ã »-shift factor (SÃ ») of gas fuels of various compositions which are available on the market. The reference fuels necessary for testing engines that use liquefied petroleum gas should also be reviewed to similarly provide for the broadest coverage of fuels available in the market place.(5) It is appropriate to make technical modifications to the existing measurement and sampling procedures to enable the European type-approval of vehicles and engines using ethanol.(6) The measures provided for in this Directive are in accordance with the opinion of the Committee for Adaptation to Technical Progress established by Directive 70/156/EEC,HAS ADOPTED THIS DIRECTIVE:Article 1The Annexes to Directive 88/77/EEC are amended in accordance with the Annex to this Directive.Article 21. With effect from 1 October 2001, no Member State may:(a) refuse to grant EC type-approval, or to issue the document provided for in the last indent of Article 10(1) of Directive 70/156/EEC or to grant national type-approval for a type of vehicle propelled by a compression-ignition or gas engine; or(b) prohibit the registration, sale, entry into service or use of such new vehicles; or(c) refuse to grant EC type-approval for a type of compression-ignition or gas engine; or(d) prohibit the sale or use of new compression-ignition or gas engines,if the appropriate requirements of Directive 88/77/EEC, as amended by this Directive, are satisfied.2. With effect from 1 October 2001, Member States:(a) may no longer grant EC type-approval or issue the document provided for in the last indent of Article 10(1) of Directive 70/156/EEC, and(b) shall refuse national type-approvalfor types of compression-ignition or gas engines and types of vehicle propelled by a compression-ignition or gas engine where the requirements of Directive 88/77/EEC, as amended by this Directive, are not met.3. With effect from 1 October 2001 and except for vehicles and engines intended for export to non-member countries and except for replacement engines for in-service vehicles, Member States shall:(a) consider certificates of conformity which accompany new vehicles or new engines pursuant to Directive 70/156/EEC as no longer valid for the purpose of Article 7(1) of that Directive, and(b) prohibit the registration, sale or entry into service or use of new vehicles and the sale and use of new enginesfor types of compression-ignition engines and types of vehicle propelled by a compression-ignition engine where the requirements of Directive 88/77/EEC, as amended by this Directive, are not met.4. With effect from 1 October 2003 and except for vehicles and engines intended for export to non-member countries and except for replacement engines for in-service vehicles, Member States shall:(a) consider certificates of conformity which accompany new vehicles or new engines pursuant to Directive 70/156/EEC as no longer valid for the purpose of Article 7(1) of that Directive, and(b) prohibit the registration, sale or entry into service or use of new vehicles and the sale and use of new enginesfor types of gas engines and types of vehicle propelled by a gas engine where the requirements of Directive 88/77/EEC, as amended by this Directive, are not met.5. Member States shall consider compliance with the requirements of this Directive as an extension of the type-approval only in the case of a new compression-ignition engine or a new vehicle propelled by a compression-ignition engine where a type-approval has previously been granted to the requirements of Directive 88/77/EEC, as amended by Directive 1999/96/EC. With respect to these vehicles, the requirements of Article 2(3) are applicable from 1 April 2002.Article 31. Member States shall adopt and publish, before 1 October 2001, the provisions necessary to comply with this Directive. They shall forthwith inform the Commission thereof.They shall apply those provisions from 1 October 2001.When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made.2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive.Article 4This Directive shall enter into force on the third day following its publication in the Official Journal of the European Communities.Article 5This Directive is addressed to the Member States.Done at Brussels, 10 April 2001.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 36, 9.2.1988, p. 33.(2) OJ L 44, 16.2.2000, p. 1.(3) OJ L 42, 23.2.1970, p. 1.(4) OJ L 203, 10.8.2000, p. 9.ANNEXAMENDMENTS TO ANNEX I TO DIRECTIVE 88/77/EEC1. Sections 2.7 and 2.28 are replaced by the following: "2.7. "gaseous pollutants" means carbon monoxide, hydrocarbons (assuming a ratio of CH1,85 for diesel, CH2,525 for LPG and CH2,93 for NG (NMHC), and an assumed molecule CH3O0,5 for ethanol-fuelled diesel engines), methane (assuming a ratio of CH4 for NG) and oxides of nitrogen, the last named being expressed in nitrogen dioxide (NO2) equivalent:"particulate pollutants" means any material collected on a specified filter medium after diluting the exhaust with clean filtered air so that the temperature does not exceed 325 K (52 °C);". "2.28. "defeat device" means a device which measures, senses or responds to operating variables (e.g. vehicle speed, engine speed, gear used, temperature, intake pressure or any other parameter) for the purpose of activating, modulating, delaying or deactivating the operation of any component or function of the emission control system such that the effectiveness of the emission control system is reduced under conditions encountered during normal vehicle use unless the use of such a device is substantially included in the applied emission certification test procedures."2. Sections 2.29 and 2.30 are introduced as follows: "2.29. "auxiliary control device" means a system, function or control strategy installed to an engine or on a vehicle, that is used to protect the engine and/or its ancillary equipment against operating conditions that could result in damage or failure, or is used to facilitate engine starting. An auxiliary control device may also be a strategy or measure that has been satisfactorily demonstrated not to be a defeat device.2.30. "irrational emission control strategy" means any strategy or measure that, when the vehicle is operated under normal conditions of use, reduces the effectiveness of the emission control system to a level below that expected on the applicable emission test procedures."3. Section 2.29 is renumbered as 2.31. The table in section 2.31.2 is replaced by the following table: "2.31.2.Symbols for chemical components>TABLE>"4. Section 4 is replaced by the following: "4. EC TYPE-APPROVAL4.1. Granting of a universal fuel EC type-approvalA universal fuel EC type-approval is granted subject to the following requirements.4.1.1. In the case of diesel fuel the parent engine meets the requirements of this Directive on the reference fuel specified in Annex IV.4.1.2. In the case of natural gas the parent engine should demonstrate its capability to adapt to any fuel composition that may occur across the market. In the case of natural gas there are generally two types of fuel, high calorific fuel (H-gas) and low calorific fuel (L-gas), but with a significant spread within both ranges; they differ significantly in their energy content expressed by the Wobbe Index and in their Ã »-shift factor (SÃ »). The formulae for the calculation of the Wobbe index and SÃ » are given in sections 2.25 and 2.26. Natural gases with a Ã »-shift factor between 0,89 and 1,08 (0,89 &lt;= SÃ « &lt;= 1,08) are considered to belong to H-range, while natural gases with a Ã «-shift factor between 1,08 and 1,19 (1,08 &lt;= SÃ « &lt;= 1,19) are considered to belong to L-range. The composition of the reference fuels reflects the extreme variations of SÃ «.The parent engine shall meet the requirements of this Directive on the reference fuels GR (fuel 1) and G25 (fuel 2), as specified in Annex IV, without any readjustment to the fuelling between the two tests. However, one adaptation run over one ETC cycle without measurement is permitted after the change of the fuel. Before testing, the parent engine shall be run-in using the procedure given in paragraph 3 of Appendix 2 to Annex III.4.1.2.1. On the manufacturer's request the engine may be tested on a third fuel (fuel 3) if the Ã «-shift factor (SÃ «) lies between 0,89 (i.e. the lower range of GR) and 1,19 (i.e. the upper range of G25), for example when fuel 3 is a market fuel. The results of this test may be used as a basis for the evaluation of the conformity of the production.4.1.3. In the case of an engine fuelled with natural gas which is self-adaptive for the range of H-gases on the one hand and the range of L-gases on the other hand, and which switches between the H-range and the L-range by means of a switch, the parent engine shall be tested on the relevant reference fuel as specified in Annex IV for each range, at each position of the switch. The fuels are GR (fuel 1) and G23 (fuel 3) for the H-range of gases and G25 (fuel 2) and G23 (fuel 3) for the L-range of gases. The parent engine shall meet the requirements of this Directive at both positions of the switch without any readjustment to the fuelling between the two tests at each position of the switch. However, one adaptation run over one ETC cycle without measurement is permitted after the change of the fuel. Before testing the parent engine shall be run-in using the procedure given in paragraph 3 of Appendix 2 to Annex III.4.1.3.1. At the manufacturer's request the engine may be tested on a third fuel instead of G23 (fuel 3) if the Ã «-shift factor (SÃ «) lies between 0,89 (i.e. the lower range of GR) and 1,19 (i.e. the upper range of G25), for example when fuel 3 is a market fuel. The results of this test may be used as a basis for the evaluation of the conformity of the production.4.1.4. In the case of natural gas engines, the ratio of the emission results "r" shall be determined for each pollutant as follows:>REFERENCE TO A GRAPHIC>or,>REFERENCE TO A GRAPHIC>and,>REFERENCE TO A GRAPHIC>4.1.5. In the case of LPG the parent engine should demonstrate its capability to adapt to any fuel composition that may occur across the market. In the case of LPG there are variations in C3/C4 composition. These variations are reflected in the reference fuels. The parent engine should meet the emission requirements on the reference fuels A and B as specified in Annex IV without any readjustment to the fuelling between the two tests. However, one adaptation run over one ETC cycle without measurement is permitted after the change of the fuel. Before testing, the parent engine shall be run-in using the procedure defined in paragraph 3 of Appendix 2 to Annex III.4.1.5.1. The ratio of emission results "r" shall be determined for each pollutant as follows:>REFERENCE TO A GRAPHIC>4.2. Granting of a fuel range restricted EC type-approvalFuel range restricted EC type-approval is granted subject to the following requirements.4.2.1. Exhaust emissions approval of an engine running on natural gas and laid out for operation on either the range of H-gases or on the range of L-gasesThe parent engine shall be tested on the relevant reference fuel, as specified in Annex IV, for the relevant range. The fuels are GR (fuel 1) and G23 (fuel 3) for the H-range of gases and G25 (fuel 2) and G23 (fuel 3) for the L-range of gases. The parent engine shall meet the requirements of this Directive without any readjustment to the fuelling between the two tests. However, one adaptation run over one ETC cycle without measurement is permitted after the change of the fuel. Before testing the parent engine shall be run-in using the procedure defined in paragraph 3 of Appendix 2 to Annex III.4.2.1.1. At the manufacturer's request the engine may be tested on a third fuel instead of G23 (fuel 3) if the Ã »-shift factor (SÃ ») lies between 0,89 (i.e. the lower range of GR) and 1,19 (i.e. the upper range of G25), for example when fuel 3 is a market fuel. The results of this test may be used as a basis for the evaluation of the conformity of the production.4.2.1.2. The ratio of emission results "r" shall be determined for each pollutant as follows:>REFERENCE TO A GRAPHIC>or,>REFERENCE TO A GRAPHIC>and,>REFERENCE TO A GRAPHIC>4.2.1.3. On delivery to the customer the engine shall bear a label (see paragraph 5.1.5) stating for which range of gases the engine is approved.4.2.2. Exhaust emissions approval of an engine running on natural gas or LPG and laid out for operation on one specific fuel composition4.2.2.1. The parent engine shall meet the emission requirements on the reference fuels GR and G25 in the case of natural gas, or the reference fuels A and B in the case of LPG, as specified in Annex IV. Between the tests fine-tuning of the fuelling system is allowed. This fine-tuning will consist of a recalibration of the fuelling database, without any alteration to either the basic control strategy or the basic structure of the database. If necessary the exchange of parts that are directly related to the amount of fuel flow (such as injector nozzles) is allowed.4.2.2.2. At the manufacturer's request the engine may be tested on the reference fuels GR and G23, or on the reference fuels G25 and G23, in which case the type-approval is only valid for the H-range or the L-range of gases respectively.4.2.2.3. On delivery to the customer the engine shall bear a label (see paragraph 5.1.5) stating for which fuel composition the engine has been calibrated.4.3. Exhaust emissions approval of a member of a family4.3.1. With the exception of the case mentioned in paragraph 4.3.2, the approval of a parent engine shall be extended to all family members without further testing, for any fuel composition within the range for which the parent engine has been approved (in the case of engines described in paragraph 4.2.2) or the same range of fuels (in the case of engines described in either paragraphs 4.1 or 4.2) for which the parent engine has been approved.4.3.2. Secondary test engineIn case of an application for type-approval of an engine, or a vehicle in respect of its engine, that engine belonging to an engine family, if the technical service determines that, with regard to the selected parent engine the submitted application does not fully represent the engine family defined in Annex I, Apppendix 1, an alternative and if necessary an additional reference test engine may be selected by the technical service and tested.4.4. Type-approval certificateA certificate conforming to the model specified in Annex VI shall be issued for approval referred to under sections 3.1, 3.2 and 3.3."5. Section 6 is replaced by the following: "6. SPECIFICATIONS AND TESTS6.1. General6.1.1. Emission control equipment6.1.1.1. The components liable to affect the emission of gaseous and particulate pollutants from diesel engines and the emission of gaseous pollutants from gas engines shall be so designed, constructed, assembled and installed as to enable the engine, in normal use, to comply with the provisions of this Directive.6.1.2. Functions of emission control equipment6.1.2.1. The use of a defeat device and/or an irrational emission control strategy is forbidden.6.1.2.2. An auxiliary control device may be installed to an engine, or on a vehicle, provided that the device:- operates only outside the conditions specified in paragraph 6.1.2.4, or- is activated only temporarily under the conditions specified in paragraph 6.1.2.4 for such purposes as engine damage protection, air-handling device protection(1), smoke management(2), cold start or warming-up, or- is activated only by on-board signals for purposes such as operational safety and limp-home strategies.6.1.2.3. An engine control device, function, system or measure that operates during the conditions specified in section 6.1.2.4 and which results in the use of a different or modified engine control strategy to that normally employed during the applicable emission test cycles will be permitted if, in complying with the requirements of sections 6.1.3 and/or 6.1.4, it is fully demonstrated that the measure does not reduce the effectiveness of the emission control system. In all other cases, such devices shall be considered to be a defeat device.6.1.2.4. For the purposes of point 6.1.2.2, the defined conditions of use under steady state and transient conditions(3) are:- an altitude not exceeding 1000 metres (or equivalent atmospheric pressure of 90 kPa),- an ambient temperature within the range 283 to 303 K (10 to 30 °C),- engine coolant temperature within the range 343 to 368 K (70 to 95 °C).6.1.3. Special requirements for electronic emission control systems6.1.3.1. Documentation requirementsThe manufacturer shall provide a documentation package that gives access to the basic design of the system and the means by which it controls its output variables, whether that control is direct or indirect.The documentation shall be made available in two parts:(a) the formal documentation package, which shall be supplied to the technical service at the time of submission of the type-approval application, shall include a full description of the system. This documentation may be brief, provided that it exhibits evidence that all outputs permitted by a matrix obtained from the range of control of the individual unit inputs have been indentified. This information shall be attached to the documentation required in Annex I, section 3;(b) additional material that shows the parameters that are modified by any auxiliary control device and the boundary conditions under which the device operates. The additional material shall include a description of the fuel system control logic, timing strategies and switch points during all modes of operation.The additional material shall also contain a justification for the use of any auxiliary control device and include additional material and test data to demonstrate the effect on exhaust emissions of any auxiliary control device installed to the engine or on the vehicle.This additional material shall remain strictly confidential and be retained by the manufacturer, but be made open for inspection at the time of type-approval or at any time during the validity of the type-approval.6.1.4. To verify whether any strategy or measure should be considered a defeat device or an irrational emission control strategy according to the definitions given in sections 2.28 and 2.30, the type-approval authority and/or the technical service may additionally request a NOx screening test using the ETC which may be carried out in combination with either the type-approval test or the procedures for checking the conformity of production6.1.4.1. As an alternative to the requirements of Appendix 4 to Annex III to Directive 88/77/EEC, the emissions of NOx during the ETC screening test may be sampled using the raw exhaust gas and the technical prescriptions of ISO DIS 16183, dated 15 October 2000, shall be followed.6.1.4.2. In verifying whether any strategy or measure should be considered a defeat device or an irrational emission control strategy according to the definitions given in sections 2.28 and 2.30, an additional margin of 10 %, related to the appropriate NOx limit value, shall be accepted.6.1.5. Transitional provisions for extension of type-approval6.1.5.1. This section shall only be applicable to new compression-ignition engines and new vehicles propelled by a compression-ignition engine that have been type-approved to the requirements of row A of the tables in section 6.2.1 of Annex I to Directive 88/77/EEC.6.1.5.2. As an alternative to sections 6.1.3 and 6.1.4, the manufacturer may present to the technical service the results of a NOx screening test using the ETC on the engine conforming to the characteristics of the parent engine described in Annex II, and taking into account the provisions of sections 6.1.4.1 and 6.1.4.2. The manufacturer shall also provide a written statement that the engine does not employ any defeat device or irrational emission control strategy as defined in section 2 of this Annex.6.1.5.3. The manufacturer shall also provide a written statement that the results of the NOx screening test and the declaration for the parent engine, as referred to in section 6.1.4, are also applicable to all engine types within the engine family described in Annex II."6. Section 9.1.1.2.4 and section 9.1.1.2.5 are replaced by the following: "9.1.1.2.4. For NG fuelled engines, all these tests may be conducted with commercial fuel in the following way:- for H marked engines with a commercial fuel within the H-range (0,89 &lt;= SÃ « &lt;= 1,00),- for L marked engines with a commercial fuel within the L-range (1,00 &lt;= SÃ « &lt;= 1,19),- for HL marked engines with a commercial fuel within the extreme range of the Ã «-shift factor (0,89 &lt;= SÃ « &lt;= 1,19).However, at the manufacturer's request, the reference fuels described in Annex IV may be used. This implies tests, as described in section 4 of this Annex.9.1.1.2.5. In the case of dispute caused by the non-compliance of gas fuelled engines when using a commercial fuel, the tests shall be performed with a reference fuel on which the parent engine has been tested, or whith the possible additional fuel 3 as referred to in paragraphs 4.1.3.1 and 4.2.1.1 on which the parent engine may have been tested. Then, the result has to be converted by a calculation applying the relevant factor(s) "r", "ra" or "rb" as described in paragraphs 4.1.4, 4.1.5.1 and 4.2.1.2. If r, ra or rb are less than 1 no correction shall take place. The measured results and the calculated results must demonstrate that the engine meets the limit values with all relevant fuels (fuels 1, 2 and, if applicable, fuel 3 in the case of natural gas engines and fuels A and B in the case of LPG engines)."AMENDMENTS TO ANNEX II TO DIRECTIVE 88/77/EEC7. - Section 0.5 is amended to read: "0.5. Category of engine: diesel/NG fuelled/LPG fuelled/ethanol fuelled (1):",- Section 1.14 of Appendix 1 to Annex II is amended to read: "1.14. Fuel: diesel/LPG/NG-H/NG-L/NG-HL/ethanol (2)",- Section 1.14 of Appendix 3 to Annex II is amended to read: "1.14. Fuel: diesel/LPG/NG-H/NG-L/NG-HL/ethanol (2)".AMENDMENTS TO APPENDIX 2 OF ANNEX III TO DIRECTIVE 88/77/EEC8. Table 6 in section 3.9.3 is modified as follows: "Table 6. Regression line tolerances>TABLE>"AMENDMENTS TO ANNEX IV TO DIRECTIVE 88/77/EEC9. - Section 1 is renumbered to be section 1.1,- a new section 1.2 is added, as follows: "1.2. Ethanol for diesel engines ((Cetane improver, as specified by the engine manufacturer, may be added to the ethanol fuel. The maximum allowed amount is 10 % m/m.))>TABLE>"10. Sections 2 and 3 are replaced by the following: "2. NATURAL GAS (NG)European market fuels are available in two ranges:- the H-range, whose extreme reference fuels are GR and G23,- the L-range, whose extreme reference fuels are G23 and G25.The characteristics of GR, G23 and G25 reference fuels are summarised below:Reference fuel GR>TABLE>Reference fuel G23>TABLE>Reference fuel G25>TABLE>3. LIQUEFIED PETROLEUM GAS (LPG)>TABLE>"AMENDMENTS TO ANNEX VI TO DIRECTIVE 88/77/EEC11. - Section 0.5 is amended to read: "0.5. Category of engine: diesel/NG fuelled/LPG fuelled/ethanol fuelled (1):",- Section 1.1.5 of the Appendix to Annex VI is amended to read: "1.1.5. Category of engine: diesel/NG fuelled/LPG fuelled/ethanol fuelled (8):".AMENDMENTS TO ANNEX VII TO DIRECTIVE 88/77/EEC12. In section 4.2, the title line of example 2 is replaced by the following: "Example 2: GR: CH4 = 87 %, C2H6 = 13 % (by vol)".13. A new Annex VIII is added as follows: "ANNEX VIIISPECIFIC TECHNICAL REQUIREMENTS RELATING TO ETHANOL-FUELLED DIESEL ENGINESIn the case of ethanol-fuelled diesel engines, the following specific modifications to the appropriate paragraphs, equations and factors will apply to the test procedures defined in Annex III to this Directive.In Annex III, Appendix 1: 4.2. Dry/wet correction>REFERENCE TO A GRAPHIC>4.3. NOx correction for humidity and temperature>REFERENCE TO A GRAPHIC>with,A= 0,181 GFUEL/GAIRD - 0,0266B= - 0,123 GFUEL/GAIRD + 0,00954Ta= temperature of the air, KHa= humidity of the intake air, g water per kg dry air4.4. Calculation of the emission mass flow ratesThe emission mass flow rates (g/h) for each mode shall be calculated as follows, assuming the exhaust gas density to be 1,272 kg/m3 at 273 K (0 °C) and 101,3 kPa:(1)>REFERENCE TO A GRAPHIC>(2)>REFERENCE TO A GRAPHIC>(3)>REFERENCE TO A GRAPHIC>whereNOx conc, COconc, HCconc(1) are the average concentrations (ppm) in the raw exhaust gas, as determined in section 4.1.If, optionally, the gaseous emissions are determined with a full flow dilution system, the following formulae shall be applied:(1)>REFERENCE TO A GRAPHIC>(2)>REFERENCE TO A GRAPHIC>(3)>REFERENCE TO A GRAPHIC>whereNOx conc, COconc, HCconc(2) are the average background corrected concentrations (ppm) of each mode in the diluted exhaust gas, as determined in Annex III, Appendix 2, section 4.3.1.1.In Annex III, Appendix 2: Sections 3.1, 3.4, 3.8.3 and 5 of Appendix 2 do not apply solely to diesel engines. They also apply to ethanol-fuelled diesel engines.4.2. The conditions for the test should be arranged so that the air temperature and the humidity measured at the engine intake is set to standard conditions during the test run. The standard should be 6 +- 0,5 g water per kg dry air at a temperature interval of 298 +- 3 K. Within these limits no further NOx correction should be made. The test is void if these conditions are not met.4.3. Calculation of the emission mass flow4.3.1. Systems with constant mass flowFor systems with heat exchanger, the mass of the pollutants (g/test) shall be determined from the following equations:(1)>REFERENCE TO A GRAPHIC>(ethanol fuelled engines)(2)>REFERENCE TO A GRAPHIC>(ethanol fuelled engines)(3)>REFERENCE TO A GRAPHIC>(ethanol fuelled engines)where,NOx conc, COconc, HCconc (1), NMHCconc = average background corrected concentrations over the cycle from integration (mandatory for NOx and HC) or bag measurement, ppm;MTOTW = total mass of diluted exhaust gas over the cycle as determined in section 4.1, kg.4.3.1.1. Determination of the background corrected concentrationsThe average background concentration of the gaseous pollutants in the dilution air shall be subtracted from measured concentrations to get the net concentrations of the pollutants. The average values of the background concentrations can be determined by the sample bag method or by continuous measurement with integration. The following formula shall be used.>REFERENCE TO A GRAPHIC>where,conc= concentration of the respective pollutant in the diluted exhaust gas, corrected by the amount of the respective pollutant contained in the dilution air, ppm;conce= concentration of the respective pollutant measured in the diluted exhaust gas, ppm;concd= concentration of the respective pollutant measured in the dilution air, ppm;DF= dilution factor.The dilution factor shall be calculated as follows:>REFERENCE TO A GRAPHIC>where,CO2,conce= concentration of CO2 in the diluted exhaust gas, % volHCconce= concentration of HC in the diluted exhaust gas, ppm C1COconce= concentration of CO in the diluted exhaust gas, ppmFS= stoichiometric factorConcentrations measured on dry basis shall be converted to a wet basis in accordance with Annex III, Appendix 1, section 4.2.The stoichiometric factor shall, for the general fuel composition CHÃ ±OÃ ²NÃ ³, be calculated as follows:>REFERENCE TO A GRAPHIC>Alternatively, if the fuel composition is not known, the following stoichiometric factors may be used:>REFERENCE TO A GRAPHIC>4.3.2. Systems with flow compensationFor systems without heat exchanger, the mass of the pollutants (g/test) shall be determined by calculating the instantaneous mass emissions and integrating the instantaneous values over the cycle. Also, the background correction shall be applied directly to the instantaneous concentration value. The following formulae shall be applied:(1)>REFERENCE TO A GRAPHIC>>REFERENCE TO A GRAPHIC>(2)>REFERENCE TO A GRAPHIC>>REFERENCE TO A GRAPHIC>(3)>REFERENCE TO A GRAPHIC>>REFERENCE TO A GRAPHIC>where,conce= concentration of the respective pollutant measured in the diluted exhaust gas, ppm;concd= concentration of the respective pollutant measured in the dilution air, ppm;MTOTW,i= instantaneous mass of the diluted exhaust gas (see section 4.1), kg;MTOTW= total mass of diluted exhaust gas over the cycle (see section 4.1), kg;DF= dilution factor as dertermined in section 4.3.1.1.4.4. Calculation of the specific emissionsThe emissions (g/kWh) shall be calculated for all individual components in the following way:>REFERENCE TO A GRAPHIC>>REFERENCE TO A GRAPHIC>>REFERENCE TO A GRAPHIC>where,Wact= actual cycle work as determined in section 3.9.2, kWh.(1) Based on C1 equivalent.(2) Based on C1 equivalent."(1) To be subject to further evaluation by the Commission before 31 December 2001.(2) To be subject to further evaluation by the Commission before 31 December 2001.(3) To be subject to further evaluation by the Commission before 31 December 2001.